DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-7, 53, 58-60, and 106 have been canceled.  Claims 1, 54-57, 107-109 and 112 have been canceled.  Claims 118-127 have been added.  Claims 1, 54-57, 107-109, 112, 116, 118-127 are pending and under consideration.

Claim Rejections Withdrawn
The rejection of claims 57 and 112 under 35 U.S.C. 102(a)(1) as being anticipated by the abstract of Hofmeister et al (Blood, Dec 3, 2015, Vol. 126, No. 23) as evidenced by “Prescribing Information” for Kyprolis (revised 07-2012) is withdrawn in light of applicant’s amendment of claim 57. 

The rejection of claims 1 under 35 U.S.C. 102(a)(1) as being anticipated by the abstract of Hofmeister et al et al  as evidenced by “Prescribing Information” and as evidenced by the abstract of Barnhardt et al (Blood, Nov. 15, 2013, Vol. 122, No. 21, p. 3171) is withdrawn in light of applicant’s amendment of claim 1.

The rejection of claims 57, 112 and 116 under 35 U.S.C. 102(a)(1) as being anticipated by NCT01204164 (April 8, 2015 version) is withdrawn in light of applicant’s amendment of claim 57.

The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (Journal of Medicinal Chemistry, 2012, Vol. 55, pp. 169-196) as evidenced by the abstract of Park et al (Blood, Dec 2015, Vol. 126, No. 23) is withdrawn in light of applicant’s amendment of claim 1.

The rejection of claims 57 and 112 under 35 U.S.C. 103 as being unpatentable over the abstract of Hofmeister et al et al (Blood, Dec 3, 2015, Vol. 126, No. 23) and “Prescribing Information” (7-2012) is withdrawn in light of applicant’s amendment of claim 57.

Information Disclosure Statement
The NPL4 reference of the IDS submitted 5/03/2022 has been lined-through because said reference is already of record on the 892 form of 2/03/2022.
The NPL11 and NPL15 references of the IDS submitted 5/03/2022 have been lined through because the final published document has been cited, but Author Manuscripts have been provided.

New Grounds of Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 54-57, 107-109, 112, 116, 118-127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 57 require the administration of effective amounts (plural) and radiotherapy to a patient having cancer. When given the broadest reasonable interpretation “effective amounts” requires more than one amount of TG02.   It is unclear if the radiotherapy is administered with every effective amount of TG02, or if radiotherapy need only be administered with one or some of the therapeutically effective amounts of TG02.  In claims 54-56 and 107-109, it is unclear if the therapeutically effective amount  administered to the patient before, after or at the same time for one instance of the therapeutically effective amount, or if the therapeutically effective amount  administered to the patient before, after or at the same time for each of the therapeutically effective amounts administered to the patient.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 57, 112, and 122-124 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Saha et al (WO2015/095840) as evidenced by (Sanchez-Martinez, Bioorganic and Medicinal Chemistry Letters, 2015, Vol. 25, pp. 3420-3435).
Saha et al disclose method of treating or ameliorating the effects of a cancer in a subject in need thereof comprising administering to the subject an effective amount of (i) a first anti-cancer agent, which is BVD-523 or a pharmaceutically acceptable salt thereof and (ii) a second anti-cancer agent, which is a cyclin dependent kinase (CDK) inhibitor or a pharmaceutically acceptable salt thereof, to treat or ameliorate the effects of the cancer (claim 1 of ‘840).  Saha et al disclose that the subject is further administered an additional therapeutic agent which is a radionuclide (claim 10 of ‘840).  Saha et al disclose that the cyclin dependent kinase (CDK) inhibitor is SB-1317 (claim 5 of ‘840) which is also known as TG02 (Sanchez-Martinez et al, p. 3422, Table 2).  Saha et al disclose that the cancer of the inventive method includes colon cancer, breast cancer, head and neck cancer, lung cancer, prostate cancer, rectal cancer, melanoma, Wilm’s tumor, leukemias including ALL, AML, CLL, CML, lymphomas including NHL and HL as well as multiple myeloma (paragraph [0026]) which meets the limitations of claims 112, and 122-124.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 57, 107-109, 112, and 122-124 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al (WO2015/095840) and Sanchez-Martinez et al, (Bioorganic and Medicinal Chemistry Letters, 2015, Vol. 25, pp. 3420-3435).
Saha et al  as evidenced by Sanchez-Martinez et al meets the limitations of claims 57, 112, and 122-124 for the reasons set forth above.  Neither Saha et al  nor Sanchez-Martinez et al specifically teach the temporal requirements of claims 107-109 regarding the adminisitration of CDK inhibitor and the radionuclide. 
Saha et al teach that the first and second anti-cancer agents of claim 1 can be co-administered either simultaneously or at different times as deemed most appropriate by a physician (paragraph [0073]).
It would have been prima facie obvious prior to the effective filing date to administer the SB-1317/TG02 prior to, after or simultaneously with the radionuclide.  One of skill in the art would have been motivated to do so by the teachings of Saha et al regarding the temporal order of administration of the first therapeutic agent and the second therapeutic agent.  One of skill in the art would be motivated to extend those teachings to the temporal order of administration of the additional therapeutic agent in an order as deemed most appropriate by a physician.

Claims 57, 107-109, 112, 116 and 122-124 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al (WO2015/095840) and Sanchez-Martinez et al, (Bioorganic and Medicinal Chemistry Letters, 2015, Vol. 25, pp. 3420-3435) in view of Goh et al (Leukemia, 2012, Vol. 26, pp. 236-243, reference of the IDS filed 5/03/2022).
Claim 116 specifies that the TG02 of claim 57 is the citrate salt.
Saha et al  as evidenced by Sanchez-Martinez et al meets the limitations of claims 57, 112, and 122-124 for the reasons set forth above.  Saha et al further teach that the cyclin dependent kinase (CDK) inhibitor, which includes SB-1317, is a pharmaceutically acceptable salt thereof.  Neither Saha et al  nor Sanchez-Martinez et al specifically teach TG02/SB-1317 as the citrate salt.
Goh et al teach that the citrate salt of TG02 was chosen  as the preferred form for further development studies (page 242, first column, lines 1-2 of the first full paragraph).
It would have been prima facie obvious prior to the effective filing date to use the citrate salt of SB-1317/TG02 in the method of Saha et al.  One of skill in the art would have been motivated to do so because Goh et al teaches the citrate salt of TG02 as the preferred form of TG02 for further development studies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 57, 107, 112, 116, 122, 123 and 125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.11,173,160. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the instant claims to the extent that the cancer being treated is a glioma.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643